In an action to recover money owed on a loan, the defendant appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), dated August 28, 2001, which, upon an order of the same court, entered August 2, 2001, granting the plaintiffs motion for summary judgment and denying his motion for summary judgment dismissing the complaint, is in favor of the plaintiff and against him in the principal sum of $30,000.
Ordered that the judgment is affirmed, with costs.
The defendant failed to raise a triable issue of fact in opposition to the plaintiffs prima facie showing of entitlement to judgment as a matter of law. Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment (see Alvarez v Prospect Hosp., 68 NY2d 320) and denied the defendant’s motion for summary judgment dismissing the complaint. Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.